 

 

Case 4:19-cv-00226 Document 350 Filed on 12/10/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas

United States Court of Appeals FILED

FIFTH CIRCUIT December 10, 2020
OFFICE OF THE CLERK
LYLE W. CAYCE , Dayid Jo Bragleyg Clerk of Court
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

December 10, 2020

Mr. Johnny Sanchez

U.S. District Court
Southern District of Texas
515 Rusk Street

Room 8004

Houston, TX 77002

No. 20-20587 Dwight Russell, et al v. Harris County,
Texas, et al
USDC No. 4:19-CV-226

Dear Mr. Sanchez,

We have not received your acknowledgment of the enclosed purchase
order for the transcript in this case. We assume the appellant
has made the necessary financial arrangements for preparing the
transcript. You have 30 days from the date we received the
purchase order to file the transcript with the district court
clerk. We will adjust this time only in the event financial
arrangements are not complete.

Tf you do not file the transcript within the 30 day period, we
will invoke a 10% discount. If you require additional time to
file the transcript, you must file a motion setting out the reasons
for the extension before the discount date expires. A request for
extension to file the transcript does not waive the mandatory fee
reduction. You must separately request and justify your need to
obtain a fee reduction waiver.

Sincerely,

LYLE W. CAYCE, Clerk
hinsin’ M4 anda

By

Christina A. Gardner, Deputy Clerk
504-310-7684

 

Enclosure (s)

cc: Mr. David J. Bradley
Ms. Courtney Brooke Corbello
Mr. Alec George Karakatsanis
 

Case 4:19-cv-00226 Document350 Filed on 12/10/20 in TXSD Page 2 of 2

District Court Southern District, Houston Division District Court Docket No. 4:1 9-CV-00226
Short Case Title Russell, et al. v. Harris County, Texas, et al.

ONLY ONE COURT REPORTER PER FORM Court Reporter Johnny Sanchez

 

Date Notice of Appeal Filed in the District Court 11/10/2020 Court of Appeals No. 20-20587

PART I. (To be completed by party ordering transcript. Do: not complete this form unless financial arrangements have been made, see
instructions on page 2.)

A. Complete the Following:

CINo hearings L/Transcript is unnecessary for appeal purposes L) Transcript is already on file j in the Clerk’s Office

OR
Check all of the following that apply, include date of the proceeding. .
This is to order a transcript of the following proceedings: OBail Hearing CVoir Dire
CiOpening Statement of Plaintiff LKiOpening Statement of Defendant
(Closing Argument of Plaintiff _. OClosing Argument of Defendant:
MOpinion of court OJury Instructions _ OSentencing

Other i not listed above:
i 8 i J i te

10/5/2020 i Chief Judge Lee Rosenthal

 

Failure to specify in adequate detail those proceedings to be transcribed, or failure to make prompt satisfactory
financial arrangements for transcript, are grounds for DISMISSAL OF APPEAL.

B. This is to certify satisfactory financial arrangements have been made. Method of Payment:

OPrivate Funds; (Criminal Justice Act Funds (Enter Authorization-24 via eVoucher);

ClOther IFP Funds; [Advance Payment Waived by Reporter; U.S. Government Funds

mOther State of Texas, OAG

 

Signature ‘si Courtney Corbello Date Transcript Ordered 11/17/20

Print Name Courtney Corbello Phone 512-475-3586

 

 

Counsel for Felony Judges: Aguilar, Anastasio, Franklin, Glass, Harmon, Hill, K. Johnson, R. Johnson, D. Jones, H. Jones, Luong, Martin, McClure, Morton, Ritchie, Thomas, Unger, Powell, and Roll

 

AddressP.0. Box 12548, Austin, Texas 78711-2548

 

Email of Attorney: ‘courtney.corbello@oag.texas.gov

PART Il. COURT REPORTER ACKNOWLEDGMENT (To be completed by the court reporter and filed with the Court of
Appeals within 10 days after receipt. Read instructions on page 2 before completing.)

Date Transcript Order Date Satisfactory Arrangements Estimated Completion Date | Estimated Number of
Received for Payment were Made : Pages

 

 

 

 

 

 

 

 

Payment arrangements have NOT been made or are incomplete.

Reason: CDeposit not received LlUnable to contact ordering party Awaiting creation of CJA 24 eVoucher —
(Other (Specify)

 

Date : Signature of Reporter Tel.
Email of Reporter

Part If]. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed by
court reporter on date of filing transcript in the District Court. This completed form is to be-filed with the Court of Appeals.)

 

This is to certify that the transcript has been completed and filed at the District Court today.
Actual Number of Pages._ Actual Number of Volumes

Date Signature of Reporter

 
